Title: To Benjamin Franklin from Dorothy Jordan, 9 July 1781
From: Jordan, Dorothy
To: Franklin, Benjamin


Sir
London Charles Street July 9th. 1781
I hope You will pardon my taking this Liberty as I have not the honor to be personally known to You. Induced by Your very amiable humane Character I have presum’d to trouble You on this unhappy occasion. Permit me to inform You that I am the Widow of John Morton Jordan of Virginia, Agent to the Province of Maryland and at present the Victim of an unhappy War. I am reduced from a State of affluence and Ease to very great distress having had no account of the property left me in that Country by my husband. I have one Son by him who is my only Child, He is a most promising Youth, possessd of every Virtue a fond parent can wish him, belov’d by his relations and admir’d by Strangers.— Judge then Worthy Sir of my Mortification to be obligd to take him from School, not having it in my power to give him that Education which he is entitl’d to, nor to improve that understanding which Heaven has bless’d him with, in Compassion to my Dear fatherless Boy, Sir I hope You will do me the favor to forward the inclosd to Mr: Jett, and Mr. Bernard, and if Sir You will Condescend to favor me with a line to those Gentm. in our behalf it will confer an obligation never to be Erasd from the Living Tablets of my Heart, and be a real Charity for which the prayers of the fatherless, and Widow, will ever attend You. My distress I flatter myself will plead an apology for this Liberty. I am with great Respect Sir Your most Obedient Humble Servant
D Jordan

P.S. Should you Sir, be enclin’d to favour me with an Answer, please to address it, A Monsr. Monsr. de Leverland à la poste restante à Lille en Flandres, who will be so kind to convey it to me.

 
Addressed: His Excellency / Benjamin Franklin / Paris
